Citation Nr: 0815190	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for psychiatric 
disorder to include PTSD and depression, including as 
secondary to service-connected hyperhydrosis.  
 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to July 1977.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from January 
2004 and October 2004  rating decisions of the Waco, Texas   
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to service connection for 
psychiatric disorder to include PTSD and depression, 
including as secondary to hyperhydrosis is addressed in the 
REMAND portion of the decision below and  is  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A December 1997 rating decision denied service connection 
for PTSD on the basis of a lack of a current diagnosis for 
PTSD and the lack of an identified stressor event in service. 

2.  Evidence received since the December 1997 decision 
includes medical documentation of a diagnosis of PTSD and a 
corroborated report of a stressor event in service; it 
relates to unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim.
    

CONCLUSION OF LAW

The evidence received since the December1997 decision is new 
and material and the claim for service connection for PTSD 
may be reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a), 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Facts and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision, may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

In the instant case, a December 1997 rating decision denied 
service connection for PTSD based on the lack of a confirmed 
diagnosis of PTSD and based on the lack of an identified 
stressor event in service.  Since this decision, evidence has 
been produced showing both a PTSD diagnosis and an identified 
stressor event.  In regard to a PTSD diagnosis, a June 2003 
VA medical examination specifically listed a diagnostic 
impression of PTSD.  Additionally a May 2004 letter from a 
treating VA physician specifically indicated that the veteran 
had been diagnosed as having PTSD.  Regarding an identified 
stressor, the veteran submitted a July 2004 statement 
indicating that he witnessed an incident in service where a 
fellow serviceman was stabbed in the leg with a butcher knife 
while interceding to protect the veteran, the intended target 
of the stabbing.  A subsequent July 2005 statement from 
another fellow serviceman, M.W., indicated that he had also 
witnessed the stabbing incident and that the incident had 
affected a lot of the people who witnessed it in a negative 
way.  M.W.'s statement thus provides some corroborative 
evidence for the veteran's identified stressor event.  

In summary, the aforementioned new evidence relates to 
unestablished facts necessary to substantiate the claim (i.e. 
a current PTSD diagnosis and a stressor event in service).  
38 C.F.R. § 3.156(a).  The evidence also raises a reasonable 
possibility of substantiating the claim; if it is further 
shown that the veteran has current PTSD linked to the 
identified stressor event in service, all elements of a claim 
for service connection for PTSD will be satisfied.  38 C.F.R. 
§ 3.156(a), 3.304(b).  Accordingly, new and material evidence 
has been received and the veteran's claim for PTSD may be 
reopened.    


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.  


REMAND

At the outset, the Board notes that given that the veteran's 
claim for service connection for PTSD is now reopened; given 
that the veteran's claim for service connection for 
depression is still on appeal and given that the Board finds 
that further development is necessary to determine whether 
the veteran has PTSD or depression related to service or to 
his service connected hyperhydrosis, the remaining appellate 
issue has been characterized as "entitlement to service 
connection for psychiatric disorder to include PTSD and 
depression, including as secondary to service connected 
hyperhydrosis."  

A VA examination or opinion is necessary if the evidence of 
record (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

In the instant case, there is competent evidence that the 
veteran has a current psychiatric disability as he has 
received diagnoses of PTSD, depression and psychotic disorder 
NOS (the latter diagnosis was received on a recent May 2007 
VA examination).  There is also now evidence that tends to 
corroborate the veteran's identified stressor event in 
service (i.e. the statement of M.W.) and at least an 
indication that the stressor event in service and the 
veteran's current psychiatric problems may be related.  
Accordingly, the Board finds that a VA examination is 
necessary to determine the likelihood that the veteran has 
PTSD or other psychiatric disability related to his 
identified stressor event of witnessing the stabbing of a 
fellow serviceman in service.  The Board notes that the 
veteran did just recently undergo a psychiatric examination 
in May 2007, which did not produce a diagnosis of PTSD.  As 
it does not appear that the May 2007 examiner was aware that 
the record contained corroborative evidence of the veteran's 
reported stressor, however, and as the purpose of that 
examination appeared to be limited to determining whether the 
veteran had psychiatric disability secondary to his service-
connected hyperhydrosis disability, the Board finds that an 
additional psychiatric examination is necessary.  Further, 
because there appears to be conflicting evidence regarding 
whether the veteran has any psychiatric disability secondary 
to his service connected hyperhydrosis, the new examination 
should also address the likelihood of such a relationship.      

 Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in compliance with the 
applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the United 
States Federal Circuit.

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for psychiatric 
disability since May 2007 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

3.   The RO should then arrange for the 
veteran to be examined by a psychiatrist 
other than the May 2007 examiner to 
determine whether the veteran has PTSD 
and/or other Axis I psychiatric disorder 
and if so, the etiology of the disorder or 
disorders.  In this regard the examiner 
should identify the veteran's Axis I 
diagnoses and should then determine for 
each of them whether it is at least as 
likely as not (i.e. whether there is a 50 
percent chance or greater) that the 
psychiatric disorder is related to the 
veteran's identified stressor of witnessing 
the stabbing incident in service.  The 
examiner should also determine whether it 
is at least as likely as not that the 
veteran's service-connected hyperhydrosis 
has caused or aggravated any of the 
diagnosed psychiatric disorders.  The 
complete claims file should be made 
available for review by the examiner and 
the examiner should explain the rationale 
for all opinions given.   

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


